DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on January 3, 2022, were received. Claims 1-3, 6-9, 13 and 15 have been amended. Claims 4-5 have been cancelled. Claims 16-17 have been added as new. Therefore, Claims 1-3 and 6-17 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 1, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-4 and 6-15 under 35 U.S.C. 102(a)(2) as being anticipated by Matsuno et al. (US 2017/0271682 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated January 3, 2022.

Claim Rejections - 35 USC § 103
5.	The rejection of Claim 5 under 35 U.S.C. 103 as being obvious over Matsuno et al. (US 2017/0271682 A1), as applied to Claims 1-4 and 6-15, and in further view of Hotta et al. (US 2018/0269538 A1), has been overcome based on the amendments to 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 2017/0271682 A1) in view of Wei et al. (US 2018/0316064 A1).


Wei et al. disclose in Figure 1, a secondary battery (10) comprising a positive electrode current collector (1), a positive electrode active material (2), a negative electrode current collector (4), a negative electrode active material (5) containing Zn, and an aqueous electrolyte comprising at least one of unsaturated alcohol (benzyl alcohol) and coumarin (paragraphs 0043-0058). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least one of unsaturated alcohol and coumarin as the aqueous electrolyte in the secondary battery of Matsuno et al., because Wei et al. teach that unsaturated alcohol and 
The phrase, “when an image of the second surface is taken by Scanning Electron Microscope, the image is divided into 100 blocks, a ratio of existence of blocks having hexagonal platelet shaped 15 compound containing Zn to the 100 blocks is calculated, and the ratio of existence of blocks is calculated with respect to 10 images, an average of the ratio of existence of blocks with respect to the 10 images is 20% or less (including 0)”, is considered a contingent limitation. A contingent limitation requires only those limitations that must be performed and does not include limitations or given patentable weight to limitations that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. 
The recitation, “when an image of the second surface is taken by Scanning Electron Microscope, the image is divided into 100 blocks, a ratio of existence of blocks having hexagonal platelet shaped 15 compound containing Zn to the 100 blocks is calculated, and the ratio of existence of blocks is calculated with respect to 10 images, an average of the ratio of existence of blocks with respect to the 10 images is 20% or less (including 0)”, is considered a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With regard to Claim 2, Matsuno et al. disclose wherein the average of existence of blocks with respect to the 10 images is 15% or less, which includes an amount of 0 (paragraph 0040). 
With regard to Claim 3, Matsuno et al. disclose wherein the compound containing Zn comprises at least one element selected from the group consisting of Sn, In, and Pb (paragraph 0038). 
With regard to Claim 6, Matsuno et al. disclose wherein the aqueous electrolyte comprises an organic solvent (water) which is comprised 20vol% or less in the aqueous electrolyte (paragraphs 0087-0088, 0090). 
With regard to Claim 7, Matsuno et al. disclose wherein the electrode active material in the negative electrode has a lithium ion insertion/extraction potential range of 1 V or more and 3 V or less (vs. Li/Li*) based on metallic lithium electrical potential (paragraph 0059). 
With regard to Claim 8, Matsuno et al. do not specifically disclose wherein a positive active material in the positive electrode has a lithium ion insertion/extraction potential range of 2.5 V or more and 5.5 V or less (vs. Li/Li*) based on metallic lithium electrical potential. However, such properties are inherent given that both Matsuno et al. and the instant application utilize the same materials. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112. 

With regard to Claim 10, Matsuno et al. disclose an external terminal for electrically connecting (paragraph 0123); and a protective circuit (paragraph 0122). 
With regard to Claim 11, Matsuno et al. disclose wherein a plurality of the secondary batteries are electrically connected in series, in parallel or a combination of series and parallel (paragraph 0121). 
With regard to Claim 12, Matsuno et al. disclose a vehicle comprising the battery pack according noted above (paragraph 0122). 
With regard to Claim 13, Matsuno et al. disclose wherein the battery pack is recharged by regenerative energy of driving forth of the vehicle (paragraphs 0122- 0123). 
With regard to Claim 14, Matsuno et al. disclose a stationary power source (electronic device) comprising the battery pack noted above (paragraph 0122). 
With regard to Claim 15, Matsuno et al. disclose a secondary battery comprising: a positive electrode; a negative electrode; and an aqueous electrolyte (paragraph 0021), the negative electrode comprising: a current collector; and an active material-containing layer on the current collector, the active material containing layer comprising active materials and having a first surface in contact with the current collector and a second surface on a side opposite thereto (paragraphs 0021- 0024, 0040), at least a part of the second surface being covered by a compound containing Zn, called a first zinc-including coating layer (paragraphs 0034-0040), and an average of a ratio of existence of a hexagonal platelet shaped compound comprising Zn is 20% or less, 
Wei et al. disclose in Figure 1, a secondary battery (10) comprising a positive electrode current collector (1), a positive electrode active material (2), a negative electrode current collector (4), a negative electrode active material (5) containing Zn, and an aqueous electrolyte comprising at least one of unsaturated alcohol (benzyl alcohol) and coumarin (paragraphs 0043-0058). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least one of unsaturated alcohol and coumarin as the aqueous electrolyte in the secondary battery of Matsuno et al., because Wei et al. teach that unsaturated alcohol and coumarin additives modify the morphology of zinc deposition and suppress the self-discharge of zinc anodes (paragraph 0058).
With regard to Claim 16, Wei et al. do not specifically disclose wherein the aqueous electrolyte comprises 0.001 wt% to 0.1 wt% of the at least one of unsaturated alcohol and coumarin.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 0.001 wt% to 0.1 wt% of the at least one of unsaturated alcohol and coumarin in the aqueous electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 17, Wei et al. do not specifically disclose wherein the aqueous electrolyte comprises 0.001 wt% to 0.1 wt% of the at least one of unsaturated alcohol and coumarin.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use 0.001 wt% to 0.1 wt% of the at least one of unsaturated alcohol and coumarin in the aqueous electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Response to Arguments
10.	Applicant’s arguments, see pages 6-7, filed January 3, 2022, with respect to the rejection(s) of Claims 1-4 and 6-15 under 35 U.S.C. 102(a)(2) as being anticipated by Matsuno et al. (US 2017/0271682 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei et al. (US 2018/0316064 A1).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725